Citation Nr: 0723343	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-02 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to serviced connection for right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1967 to May 
1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004, a 
statement of the case was issued in December 2004, and a 
substantive appeal was received in January 2005.  

 
FINDING OF FACT

Right knee disability was not manifested during the veteran's 
active duty service or for many years thereafter.


CONCLUSION OF LAW

Right knee disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2006).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a March 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the March 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2003, which was prior to the 
July 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and post service treatment records.  
As in this case, where there is no showing of an injury in 
service or a link between the veteran's current disability 
and his active service, a VA medical examination is not 
necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is seeking entitlement to service connection for 
right knee disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the veteran's representative 
indicated in an April 2007 Appellant's Brief that the veteran 
is a combat veteran who served in Vietnam.  However, the 
veteran's DD 214 shows that the veteran was not awarded any 
combat medals, nor did he serve in Vietnam.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) pertaining to 
combat veterans are not applicable in this case.  

The veteran claims that he injured his right knee in service 
while running competitive combat cross country (10km) races 
for his unit.  However, the veteran's service medical records 
are silent with respect to any right knee injury or any 
diagnosis of a chronic right knee disability.  Significantly, 
a March 1971 service examination prior to discharge showed 
that the veteran's lower extremities were evaluated as 
clinically normal.  The Board notes that an April 1971 
service record showed that the veteran allegedly injured his 
left knee some time ago and was now complaining of popping.  
The impression was mild, early chondromalacia patella.  

Upon discharge from service, the veteran claimed entitlement 
to service connection for left knee disability, but did not 
raise any claims with respect to his right knee.  The veteran 
was afforded a VA orthopedic examination in August 1971, just 
three months after discharge from active duty service.   The 
veteran complained of a clicking sound in his left knee, but 
he did not indicate any problems with his right knee.  
Physical examination of both knees found no abnormalities.   
Contemporaneous x-rays of both knees were negative.  The 
examiner stated that no orthopedic condition was found on 
physical examination, including arthritis.  Thus, service 
connection for left knee disability was denied in a November 
1971 rating decision.  

The first post service treatment record concerning any right 
knee disability is a private treatment from T.R., M.D. dated 
April 1977, almost six years after discharge from active duty 
service.  This record showed that the veteran complained of 
swelling in his right knee when the leg popped out while 
playing racquetball.  The veteran gave a history of an old 
injury while playing football, and also injuries while 
skiing.  The impression was dislocation patella on the right, 
and chronic subluxing patella.   A follow up July 1977 
operation report from the same physician showed that the 
veteran underwent a realignment of the extensor mechanism and 
chondrectomy of the right patella.  Again, the veteran gave a 
history of an injury years ago while playing football with 
several subsequent injuries, most recently three months ago.  
In August 1977, he underwent a manipulation of the right 
knee.  Treatment records showed continuing monitoring of the 
right knee until September 1978.  However, nothing in these 
medical records link any current right knee disability to 
service.  Significantly, the veteran indicated that he first 
injured his knee playing football and gave no history of any 
right knee injury while running a race while in service.  The 
Board places greater probative weight on the veteran's 
contemporaneous reports of his medical history and 
symptomatology over his current allegations concerning is 
right knee disability, which were made when there was a 
potential for pecuniary gain for the veteran.  See Curry v. 
Brown, 7 Vet.App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  It is further noted that not only may the 
veteran's memory have dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet.App. 24, 25 (1991) (interest may affect the 
credibility of testimony); cf. Pond v. West, 12 Vet.App. 341, 
346 (1999).

There are no follow up medical records in the claims file 
after September 1978 concerning the veteran's right knee 
disability.  The record showed that medical records were 
requested from Palos Community Hospital in March 2003, but 
the hospital indicated that it had no records for the 
veteran.  

The veteran and his representative have argued that he never 
hurt his left knee in service as documented in the April 1971 
service medical record, but that the service medical 
personnel mistakenly wrote down left knee when he had 
actually hurt his right knee.  However, this assertion is 
refuted by the fact that at the August 1971 VA examination, 
the veteran clearly complained of a clicking sound in his 
left knee and service connection for left knee disability was 
denied by the RO in November 1971 with no mention of any 
claim for a right knee disability.  If the veteran had hurt 
his right knee instead of his left knee in service, it would 
follow that he would have corrected the mistake when he 
initiated his first claim for service connection.  

Nevertheless, even if the Board accepts the veteran's claim 
that his right knee disability is caused by an injury he 
suffered while in service that was just not documented or was 
mistakenly written down as the left knee, the preponderance 
of the competent medical evidence would still be against a 
finding that any inservice incident was a manifestation of a 
chronic disability.  Instead, the medical evidence shows that 
any inservice incident would have been acute in nature and 
had resolved by the time of the veteran's discharge from 
service.  This is supported by the clinical finding of a 
normal right knee at the August 1971 VA orthopedic 
examination, merely three months after discharge from active 
duty.  This is significant because it shows that in the 
opinion of medically trained examiner, the right knee was 
clinically normal at that time.  

Finally, the Board notes that the veteran's assertions alone 
are insufficient to support a grant of service connection.  
It is undisputed that a lay person is competent to offer 
evidence as to facts within his personal knowledge, such as 
the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
the veteran's right knee disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  Hence, any lay 
assertions in this regard have no probative value.

Thus, based on the medical evidence of record, the Board must 
conclude that service connection for right knee disability is 
not warranted.  There is no evidence of any injury to the 
right knee while in service.  Moreover, there is no competent 
medical evidence linking any current right knee disability to 
service.  Lastly, there is no medical evidence that the 
veteran had arthritis within one year of discharge so the 
service incurrence of arthritis of the right knee may not be 
presumed.  Therefore, a preponderance of the evidence is 
against the veteran's claim for right knee disability.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


